DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475


                                    UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF CALIFORNIA


   In re:                                                           Chapter 13
                                                                    Case No: 19-30319 DM
   OPHELIA B ALVAREZ                                                Date:    July 17, 2019
   2500 TARA LANE                                                   Time:    01:10 PM
   SOUTH SAN FRANCISCO, CA 94080                                    Ctrm:    450 GOLDEN GATE AVENUE
                                                                             16th FLOOR - COURTROOM #17
                                                                             SAN FRANCISCO, CA 94102-
                                      Debtor(s)




                        MOTION OF CHAPTER 13 TRUSTEE, DAVID BURCHARD,
                           TO DISMISS CASE PRIOR TO CONFIRMATION

TO: THE ABOVE-NAMED DEBTOR(S) AND TO DEBTOR(S)’ ATTORNEY OF RECORD HEREIN:

The Chapter 13 Trustee, DAVID BURCHARD, moves the Court for an order, dismissing this case for cause(s) for
the reasons set forth below.

1. This Court has jurisdiction over this matter pursuant to Federal Rules of Bankruptcy Procedure 9013 and 9014,
and Bankruptcy Local Rules 9013-1 and 9014-1. This is a core proceeding under 28 U.S.C. § 157(b)(2)(A).

2. This Motion is based upon all documents and records on file, together with this Motion, Declaration and any
such additional documents, records and evidence which may be presented.

3. Debtor(s) filed for bankruptcy under Chapter 13 on 03/25/2019.

4. This motion for dismissal is made for cause pursuant to:
11 U.S.C. § 1307(c)(1) as there is unreasonable delay that is prejudicial to creditors.
11 U.S.C. § 1307(c)(4) as Debtor(s) failed to make timely payments to the Trustee. As of the date of this motion,
$5,400 is in default under the Chapter 13 Plan.

5. The cause to dismiss this case exists as it is in the best interests of creditors and the bankruptcy estate. The
Trustee therefore requests the Court enter an order dismissing this case.

If you wish to oppose dismissal of this Chapter 13 case, you or your attorney must file a timely opposition to this
motion no later than fourteen (14) days before the hearing set forth in the accompanying Notice of Motion. You
or your attorney must also appear at the hearing date listed in the notice and present argument in opposition to this
motion.

DATED:      June 6, 2019                                    DAVID BURCHARD
                                                            DAVID BURCHARD, Chapter 13 Trustee
    Case: 19-30319         Doc# 23       Filed: 06/06/19       Entered: 06/06/19 14:26:30            Page 1 of 6
DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475



                                   UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA



   In re:
                                                                   Chapter 13
   OPHELIA B ALVAREZ                                               Case No: 19-30319 DM
   2500 TARA LANE                                                  Date:    July 17, 2019
   SOUTH SAN FRANCISCO, CA 94080                                   Time:    01:10 PM
                                                                   Ctrm:    450 GOLDEN GATE AVENUE
                                                                            16th FLOOR - COURTROOM #17
                                     Debtor(s)                              SAN FRANCISCO, CA 94102-




                        DECLARATION IN SUPPORT OF CHAPTER 13 TRUSTEE,
                          DAVID BURCHARD’S, MOTION TO DISMISS CASE
                                  PRIOR TO CONFIRMATION



I am the custodian and/or keeper of the business records referenced herein and, as such, I am qualified to certify
the authenticity thereof. Additionally, I have personal knowledge of the matters stated in the Declaration. If
called upon as a witness, I could and would competently testify to the facts contained herein.
After reviewing the books, records and files of the above-referenced Debtor(s), I make the following
Declarations:

1. Debtor(s) filed the instant bankruptcy petition on 03/25/2019. There is unreasonable delay towards plan
confirmation that is prejudicial to creditors.

2. As of the date hereof, the following fact(s) exists as cause for dismissal:


            X      Failure to make required payments to the Trustee. $5,400 is in default under Ch. 13 Plan.
                   Failure to attend Section 341 Meeting of Creditors scheduled on
            X      Failure to respond to Trustee’s requests – see attachment “A”.


       I declare under penalty of perjury that the foregoing is true and correct and that this Declaration was
executed on June 6, 2019 in Foster City, California.


Dated: June 6, 2019                                        DAVID BURCHARD
                                                           DAVID BURCHARD, Chapter 13 Trustee

    Case: 19-30319         Doc# 23       Filed: 06/06/19      Entered: 06/06/19 14:26:30          Page 2 of 6
                                        CERTIFICATE OF SERVICE


I am over the age of 18 years and not a party to this action. I am employed by the Trustee whose business address
is 1065 E. Hillsdale Blvd., Suite #200, Foster City, CA. On the date set forth below, I served a true and correct
copy of the Motion of Chapter 13 Trustee, David Burchard, to Dismiss Case Prior to Confirmation, the
Declaration in Support of Chapter 13 Trustee, David Burchard’s Motion to Dismiss Case Prior to
Confirmation and this Certificate of Service, on the persons listed below by following our ordinary business
practice for service, which is either deposited in the ordinary course of business with the U.S. Postal Service by
first class mail or served by electronic transmission from the Court, if applicable. I declare under penalty of
perjury under the laws of the United States of America that the foregoing is true and correct.


         OPHELIA B ALVAREZ
         2500 TARA LANE
         SOUTH SAN FRANCISCO, CA 94080



The following recipients have been served via Court’s Notice of Electronic Filing:

         JASON HONAKER
         jh@honakerlegal.com



Dated:    June 6, 2019                                BRISA RAMIREZ
                                                      BRISA RAMIREZ




   Case: 19-30319         Doc# 23      Filed: 06/06/19      Entered: 06/06/19 14:26:30          Page 3 of 6
DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475


                               UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA


In re:                                                     Case No.: 19-30319 DM
     OPHELIA B ALVAREZ                                     Chapter 13
     2500 TARA LANE
     SOUTH SAN FRANCISCO, CA 94080
                                                           ATTACHMENT “A”



                                  Debtor(s)




The Trustee made the following requests at least 30 days prior to the filing date of the instant motion:

1. Trustee requested a signed copy of the debtor’s 2018 filed federal income tax return. The debtor has
   failed to provide the requested document.

2. Trustee requested payment advices for the debtor’s non-filing spouse for the sixty (60) days prior to
   the filing of the bankruptcy, or in the alternative if the payment advices are unavailable, a declaration
   which sets forth the reasons that the required information is unavailable and provides an estimate of
   the payments received in the sixty (60) days prior to filing. The debtor has failed to provide the
   requested payment advices and has not provided a declaration that details why payment advices
   cannot be provided.

3. Trustee requested verification of income from social security in the amount of $2,136.00. The debtor
   has failed to provide the requested verification.

4. Trustee requested verification of income from pension/retirement in the amount of $2,598.09. The
   debtor has failed to provide the requested verification.

5. The debtor has listed a claim to be paid in Section 3.07 of the plan, but has failed to include the
   collateral description, amount of arrears, monthly arrearage dividend, and the monthly arrearage
   dividend start date. Trustee requested an amended plan that provides for collateral description,
   amount of arrears, monthly arrearage dividend, and the monthly arrearage dividend start date. The
   debtor has failed to file an amended plan.

6. The debtor’s plan indicates the ongoing mortgage payment to Select Portfolio Servicing is $989.03,
   while Schedule J reflects a mortgage payment of $2,804.72. Trustee requested amended documents
   which accurately reflect the debtor's monthly mortgage payment. The debtor has failed to amend the
   appropriate documents for accuracy and consistency.

   Case: 19-30319       Doc# 23      Filed: 06/06/19     Entered: 06/06/19 14:26:30        Page 4 of 6
7. Section 7 of the debtor’s plan reflects the debtor is opting out of the Section 3.07 conduit provisions
   for creditor, Select Portfolio Servicing. The Trustee requested the debtor file a declaration regarding
   post-petition mortgage payments paid directly to said creditor no later than 5 days prior to the initial
   and continued Section 341 Meeting(s) of Creditors. The debtor has failed to file the requested
   declaration(s).

8. The debtor’s plan proposes fixed monthly payments of $4,294.12 to be paid through the plan in
   months 19-60; however, the debtor’s monthly plan payment is only $2,700.00. Trustee requested an
   amended plan that addresses this issue. The debtor has failed to file an amended plan.

9. The debtor’s plan was filed after the Notice of Bankruptcy was filed and not served on all creditors.
   Trustee requested the plan be served on all creditors with 28 days’ notice, and for a copy of the
   certificate of service evidencing service of the debtor’s plan to be filed with the Court. The debtor
   has failed to file a certificate of service evidencing said service of the plan.

10. The debtor’s plan reflects a claim in Section 3.08, Class 2(B)/2(C); however, debtor has not obtained
    an order via motion or adversary proceeding valuing the collateral. Trustee requested the valuation
    of collateral be resolved prior to confirmation. The debtor has failed to obtain an order valuing the
    collateral.

11. Section 3.14 of the debtor’s plan reflects $1,094,763.48 in general unsecured claims; however, per
    Schedule E/F $329,889.00 is owed to general unsecured creditors. Trustee requested amended
    documents which resolve this discrepancy. The debtor has failed to amend the necessary documents.

12. Trustee requested verification of the debtor’s qualifications for a homestead exemption of $175,000.
    The debtor has failed to provide the requested verification.

13. The debtor has incorrectly claimed exemptions in Schedule C under both C.C.P. §703.140(b) and
    C.C.P. §704. The debtor may utilize either the exemption scheme under C.C.P. §703.140(b) or
    C.C.P. §704, but not both. Trustee requested an amended Schedule C which utilizes only one
    exemption scheme. The debtor has failed to file an amended Schedule C as requested.
14. Schedule D lists Grace Pangilinan, the Internal Revenue Service, and Select Portfolio Servicing as
    secured creditors, however a description of the collateral securing the loans is not provided. Trustee
    requested an amended Schedule D which includes a description of the collateral. The debtor has
    failed to file an amended Schedule D.

15. Schedules D and E/F list creditors that were not listed in the Creditor Matrix (Grace Pangilinan and
    John Paul, as Trustee); as such, it appears that not all creditors received proper notice of the Chapter
    13 proceeding. Trustee requested an amended Creditor Matrix and verification that all creditors have
    been properly noticed. The debtor has failed to file the requested documentation.

16. Question 28 of the Statement of Financial Affairs indicates debtor gave information about her
    business to John Paul, as Trustee. Question 27 of the Statement of Financial Affairs indicates that the
    debtor has had no business in the last 4 years. Trustee requested an amended Statement of Financial
    Affairs which clarifies this discrepancy. Debtor has failed to file an amended Statement of Financial
    Affairs.

   Case: 19-30319       Doc# 23      Filed: 06/06/19     Entered: 06/06/19 14:26:30        Page 5 of 6
17. Question 9 of the Statement of Financial Affairs indicates the debtor was recently involved in a
    pending action: 18-PRO-00045. Trustee requested more information regarding this pending action.
    The debtor has failed to provide the requested documentation.

18. Trustee requested a Statement of Attorney Compensation Pursuant to Rule 2016(b). The debtor has
    failed to file this document.

.




    Case: 19-30319     Doc# 23     Filed: 06/06/19   Entered: 06/06/19 14:26:30      Page 6 of 6
